12/15/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                Assigned on Briefs November 28, 2017, at Knoxville

               STATE OF TENNESSEE v. MILVERN HOSS, JR.

                Appeal from the Circuit Court for Rutherford County
                         No. F-73615 David M. Bragg, Judge
                     ___________________________________

                           No. M2016-01937-CCA-R3-CD
                       ___________________________________

Following a bench trial, the trial court found the defendant, Milvern Hoss, Jr., guilty of
violating the requirements of the sexual offender registry due to his failure to report
monthly, for which he received a sentence of four years of incarceration. On appeal, the
defendant asserts the Tennessee Sexual Offender and Violent Sexual Offender
Registration, Verification, and Tracking Act of 2004 is unconstitutional in its application
to him, and the trial court lacked sufficient evidence to sustain the conviction. Following
our review of the record and pertinent authorities, we affirm the judgment of the trial
court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which THOMAS T. WOODALL, P.J.
and ROBERT W. WEDEMEYER, J., joined.

Thomas E. Parkerson, Murfreesboro, Tennessee, for the appellant, Milvern James Hoss,
Jr..

Herbert H. Slatery III, Attorney General and Reporter; Jeffrey D. Zentner, Assistant
Attorney General; Jennings H. Jones, District Attorney General; and Sara Davis,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                       OPINION

                              Facts and Procedural History

       On June 4, 1992, the defendant pled guilty to aggravated sexual battery in the state
of Kansas and received a sentence of three to ten years of incarceration. Kansas law did
not require the defendant to register as a sexual offender in that state. The defendant was
conditionally released on April 11, 1997, and his sentence expired on July 1, 2003.
       After being released from prison in Kansas, the defendant moved to Tennessee in
2004 and was arrested for public intoxication in 2010. Prior to being released from jail,
on June 9, 2010, the defendant registered as a violent sexual offender in Tennessee due to
his prior Kansas conviction for aggravated sexual battery. When signing the registration
form, the defendant acknowledged reading and understanding the registry’s requirements.
The defendant was released from jail the same day and was informed he had to report to
the police department within forty-eight hours and update the registry with his new
address.

       The defendant failed to report to the police station as instructed, so in October
2011, Jennifer West, a detective with the Murfreesboro Police Department tasked with
overseeing the sexual offender registry, obtained a warrant for the defendant’s arrest.
The defendant lived in Oregon at the time, where he registered as a sexual offender on
June 15, 2012. The defendant was eventually arrested in Oregon as a fugitive and
transferred back to Tennessee in October 2012. Based on the record before this Court,
we are unsure as to the outcome of this charge.

       The defendant first reported to Detective West on March 17, 2014, when he signed
an instruction form that included the forty-eight hour reporting requirements, the
requirement that “[a]ny offender who enters a plea of guilty or is adjudicated delinquent
in any other state to a qualifying offense shall register or report in person with the
designated law enforcement agency, by completing and signing a TBI Registration Form
under penalty of perjury;” and the requirement that “offender[s] who are required to
register or report as any type of sexual offender in another jurisdiction prior to their
presence in this state, shall register or report in person with the designated law
enforcement agency, by completing and signing a TBI Registration Form under the
penalty of perjury.” Detective West gave the defendant the opportunity to review the
requirements in their entirety prior to their meeting, and she then individually discussed
each directive during the meeting. The defendant was given the opportunity to ask
questions, and the form contained an acknowledgement signed by the defendant
indicating he read and understood the federal and state registration, verification, and
tracking requirements.

       On April 18, 2014, the defendant again checked in with Detective West and
reported his address in Murfreesboro, Tennessee as “homeless.” When signing the
tracking form, the defendant wrote “UD” behind his name. According to the defendant,
this meant “under duress” because he knew he would return to jail if he did not execute
the form. At the same time, the defendant again signed an instruction form listing the


                                          -2-
sexual offender reporting and registration requirements and acknowledging his
understanding of them.

       Due to his homeless status, Tennessee law required the defendant to report to
Detective West monthly. Accordingly, he met with her on May 19, 2014, June 2, 2014,
July 8, 2014, and August 15, 2014. Each time the information the defendant provided to
the registry remained the same, and each time he was given the opportunity to ask
questions regarding the requirements of the sexual offender registry. The defendant
again signed an instruction form listing the requirements of the sexual offender registry
and acknowledging his understanding of them. Most of the time the defendant included
“UD,” meaning “under duress,” when signing or initialing his name. According to the
defendant, he included “UD” because despite his belief the sexual offender law did not
apply to him, he begrudgingly executed the forms in an effort to stay out of jail.

        After August 15, 2014, the defendant quit reporting to Detective West.
Authorities additionally discovered the defendant had been dishonest about his address
and actually resided within 1000 feet of a school or park. As a result, on February 25,
2015, the defendant pled no contest to perjury and violating the requirements of the
sexual offender registry and received an effective suspended sentence of two years. In
addition, the defendant was to resume checking in with the reporting agency and pay a
fine of $350.00. At that time, Jennifer Brittain, a probation and parole officer with the
Tennessee Department of Corrections who supervises sexual offenders, received the
defendant as a client. The defendant was required to report to Officer Brittain within
forty-eight hours of his release from jail, yet failed to ever report to her. As a result, on
April 1, 2015, Officer Brittain filed a revocation petition based on the defendant’s
violation of the sexual offender registry requirements. Following the execution of a
bench warrant, the defendant could not be located at his last known address. The trial
court held a revocation hearing on October 8, 2015, found the defendant to be in violation
of the terms of his probation, and reinstated the defendant’s original two year sentence.

       During the bench trial in the present matter, the State called Detective West and
Ms. Brittain to testify. After making a motion for judgment of acquittal, which the trial
court denied, the defendant opted to testify. The defendant stated that he moved to
Tennessee in 2004, and was arrested for public intoxication in Murfreesboro, Tennessee
in 2010. On June 9, 2010, while in jail following his arrest for public intoxication, the
defendant signed sexual offender registry documents under duress. The defendant then
made extensive legal arguments regarding why, in his opinion, Tennessee Code
Annotated section 40-39-208 is unconstitutional in its application to him. The defendant
further testified that he signed all sexual offender registry forms while under the
influence of alcohol and under duress, sometimes documenting his objection by adding
“U.D.” behind his signature. The defendant claimed he registered as a sexual offender in
                                            -3-
Oregon as a result of “trickery” and confirmed he was never required to register as a
sexual offender in Kansas.

       The trial court found the defendant guilty of failing to comply with the
requirements of the sexual offender registry and sentenced the defendant to four years of
incarceration. The defendant subsequently filed a motion for new trial in which he
challenged the sufficiency of the evidence to sustain his conviction. The trial court
denied the motion. This timely appeal followed.

                                         Analysis

        The defendant appeals his conviction for violating the terms of the sexual offender
registry after failing to timely report to Officer Brittain. Tennessee first mandated sexual
offender registration in 1994, and the applicable statutes have since been amended
multiple times. See Ward v. State, 315 S.W.3d 461, 467-68 (Tenn. 2010) (summarizing
the background of Tennessee’s sexual offender registration requirements). The current
registration and reporting requirements applicable to convicted sexual and violent sexual
offenders are set forth in the Tennessee Sexual Offender and Violent Sexual Offender
Registration, Verification, and Tracking Act of 2004 (the “Act”), codified by Tennessee
Code Annotated section 40-39-201, et seq. The language of the Act “evinces a clear
intent that the registration requirements be applied retroactively to any sexual offender.”
Ward, 315 S.W.3d at 467-68; citing Tenn. Code An. §§ 40-39-202(2), (27) & (28); 40-
39-203(a)(2) & (j)(1) & (2).

        The Act has been described as “a comprehensive statute requiring persons
convicted of certain offenses to register with the [Tennessee Bureau of Investigation
(“TBI”)] and to have their names, addresses, and other information maintained in a
central offender registry.” Stephen Strain v. Tennessee Bureau of Investigation, No.
M2007-01621-COA-R3-CV, 2009 WL 137210, at *2 (Tenn. Ct. App. Jan. 20, 2009); see
also Tenn. Code Ann. § 40-39-201. Both sexual and violent sexual offenses mandate
registration. Tenn. Code Ann. § 40-39-212. The Act includes mandatory requirements
as to when, where, and how offenders register with the TBI. Tenn. Code Ann. § 40-39-
203. Once included on the sexual offender registry, offenders must periodically report to
their registering agency. Tenn. Code Ann. § 40-39-204. Offenders without a permanent
home address are considered homeless and must report to their registering agency
monthly. Tenn. Code Ann. § 40-39-204(g). The requirements of the Act apply not only
to Tennessee convictions, but also to offenses “committed in another jurisdiction that
would be classified as a sexual offense or a violent sexual offense, if committed in this
state[.]” Tenn. Code Ann. § 40-39-202(2).



                                           -4-
        The General Assembly has declared the requirements of the Act to be necessary
because “[s]exual offenders pose a high risk of engaging in further offenses after release
from incarceration or commitment and protection of the public from these offenders is of
paramount public interest[.]” Tenn. Code Ann. § 40-39-201(b)(1). Therefore, the stated
purpose of the Act is “[t]o protect the safety and general welfare of the people of this
state,” by providing for the “continued registration of offenders and for the public release
of specified information regarding offenders.” Tenn. Code Ann. § 40-39-201(b)(6).
“This policy of authorizing the release of necessary and relevant information about
offenders to members of the general public is a means of assuring public protection” and
not meant to be considered punitive. Id.

       Violations of the Act include, but are not limited to, the following:

       (1) Failure of an offender to timely register or report;
       (2) Falsification of a TBI registration form;
       (3) Failure to timely disclose required information to the designated law
       enforcement agency;
       (4) Failure to sign a TBI registration form;
       (5) Failure to pay the annual administrative costs, if financially able;
       (6) Failure to timely disclose status as a sexual offender or violent sexual
       offender to the designated law enforcement agency upon reincarceration;
       (7) Failure to timely report to the designated law enforcement agency upon
       release after reincarceration;
       (8) Failure to timely report to the designated law enforcement agency
       following reentry in this state after deportation; and
       (9) Failure to timely report to the offender’s designated law enforcement
       agency when the offender moves to another state.

Tenn. Code Ann. § 40-39-208(a)(1). Knowing violation of the Act is a Class E felony.
Tenn. Code Ann. § 40-39-208(a). An offender “acts knowingly with respect to the
conduct or circumstances surrounding the conduct when the person is aware of the nature
of the conduct or that the circumstances exist.” Tenn. Code Ann. § 39-11-302(b). “The
offender’s signature on the TBI registration form creates the presumption that the
offender has knowledge of the registration, verification and tracking requirements of [the
Act].” Tenn. Code Ann. § 40-39-203(l).

       A.     Ex Post Facto

       The defendant first asserts the Act, in its application to him, violates the ex post
facto clauses of the Tennessee and United States constitutions because his Kansas
conviction for aggravated sexual battery did not require him to register as a sexual

                                            -5-
offender in that state, and he completed his sentence and the terms of his probation in
Kansas prior to Tennessee’s implementation of the current version of the Act in 2004.
The State contends the defendant waived this argument by failing to raise it pretrial and
in his motion for new trial, and the constitutionality challenge lacks merit. Addressing
the ex post facto argument on its merits, we agree with the State. The Act is not
unconstitutional in its application to the defendant.

      At the outset, the State argues the defendant waived his constitutional challenge of
the Act by failing to raise it pretrial and in his motion for a new trial. Instead, the
defendant raised his constitutional challenge when he testified at the bench trial, and
defense counsel raised the constitutional challenge again during closing arguments.
Rather than object at trial on grounds of waiver, the State addressed the merits of the
defendant’s constitutional challenge and now raises its waiver argument for the first time
on appeal.

        There is conflicting authority as to whether a constitutional challenge of a statute
is waived by failing to raise the issue in a pretrial motion. See State v. Ronald Turner,
No. E2016-00651-CCA-R3-CD, 2017 WL 1830106, at *12-15 (Tenn. Crim. App. May 5,
2017) (summarizing Tennessee case law addressing the preservation of constitutional
challenges for appeal and ultimately holding facially unconstitutional statutes are void on
their face and need not be raised pretrial in order to preserve the issue for appeal).
However, even when this Court has concluded constitutional challenges must be raised
pretrial, it has also held the State waives a later waiver objection by failing to timely raise
it. See State v. William Jermaine Stripling, No. E2015-01554-CCA-R3-CD, 2016 WL
3462134, at *5 (Tenn. Crim. App. June 16, 2016) (concluding the State waived its waiver
argument because it did not object when the defendant challenged the constitutionality of
a statute for the first time during the sentencing hearing and then did not raise waiver on
appeal). Moreover, despite the State’s assertion the defendant further waived his
constitutionality argument by failing to raise it in his motion for a new trial, the filing of a
motion for new trial is optional following a bench trial and not a prerequisite for appellate
review. See Tenn. R. App. P. 3(e) (requiring a motion for new trial in order to preserve
certain issues for appeal “in all cases tried by a jury”); McCormic v. Smith, 650 S.W.2d
804. 806 (Tenn. 1983). Accordingly, we address the defendant’s assertion the Act
violates ex post facto prohibitions on its merits.

       The United States and Tennessee constitutions both prohibit ex post facto laws.
U.S. Const. art. I, § 10, cl. 1; Tenn. Const. art. I, § 11. The Supreme Court of the United
States and the Supreme Court of Tennessee “have adopted complementary constructions”
of their ex post facto prohibitions despite the fact Tennessee’s clause is broader than its
federal counterpart. Miller v. State, 584 S.W.2d 758, 761 (Tenn. 1979); Kaylor v.
Bradley, 912 S.W.2d 728, 731 (Tenn. Ct. App. 1995). “Every law that changes the
                                             -6-
punishment, and inflicts a greater punishment, than the law annexed to the crime, when
committed” is an impermissible ex post facto law. Calder v. Bull, 3 U.S. 386, 390
(1798); Miller, 584 S.W.2d at 761. “The touchstone of [an ex post facto] inquiry is
whether a given change in law presents a ‘sufficient risk of increasing the measure of
punishment attached to the covered crimes.’” Peugh v. United States 569 U.S. 530, 133
S. Ct. 2072, 2082 (2013) (quoting Garner v. Jones, 529 U.S. 244, 253 (2000)).
Retroactive statutory schemes do not violate ex post facto prohibitions unless intended to
be punitive or have punitive effects. Smith v. Doe, 538 U.S. 84, 92 (2003).

       The Tennessee Supreme Court has established the following five categories of
laws that violate the ex post facto clause of the Tennessee Constitution:

       1. A law which provides for the infliction of punishment upon a person for
       an act done which, when it was committed, was innocent.
       2. A law which aggravates a crime or makes it greater than when it was
       committed.
       3. A law that changes the punishment or inflicts a greater punishment than
       the law annexed to the crime when it was committed.
       4. A law that changes the rules of evidence and receives (sic) less or
       different testimony than was required at the time of the commission of the
       offense in order to convict the offender.
       5. Every law which, in relation to the offense or its consequences, alters
       the situation of a person to his disadvantage.

Miller, 584 S.W.2d at 761.

        The defendant challenges the constitutionality of the Act in its application to him.
“As applied” constitutional challenges, like the one made by the defendant, presume the
statute at issue is generally valid but unconstitutional in a specific application. Waters v.
Farr, 291 S.W.3d 873, 921 (Tenn. 2009). Such challenges are analyzed on a case-by-
case basis, and the challenging party must only show the statute is unconstitutional in its
application to the specific facts and circumstances at issue. Id. at 921-23. “Issues of
constitutional interpretation are questions of law, which we review de novo without any
presumption of correctness.” Id. at 882.

       Here, the defendant asserts the registration and reporting requirements of the Act
violate ex post facto prohibitions because he completed his sentence and the terms of his
probation in Kansas prior to Tennessee’s implementation of the current version of the
Act, and Kansas law did not require him to register as a sexual offender after being
convicted of aggravated sexual battery in that state. While the “language [of the Act]
evinces a clear intent that the registration requirements be applied retroactively to any

                                            -7-
sexual offender,” those requirements are nonpunitive in nature because they do not affect
the length, manner, or service of the offender’s punishment. Ward, 315 S.W.3d at 472.
As such, the retroactive nature of the sexual offender registry registration and reporting
requirements do not violate ex post facto prohibitions. Based on Ward and the myriad
opinions of this Court finding ex post facto challenges of the Act as applied to other
factual scenarios meritless, this Court considers it well-settled that the basic registration
requirements of the Act pass basic constitutional muster. See State v. Ashley Marie
Witwer, No. M2014-00834-CCA-R3-CD, 2015 WL 1243131, at *7 (Tenn. Crim. App.
March 16, 2015), no perm. app. filed.

       Moreover, in John Doe v. Mark Gwyn, Director of the Tennessee Bureau of
Investigation, et al, No. E2010-0134-COA-R3-CV, 2011 WL 1344996 (Tenn. Ct. App.
April 8, 2011), perm. app. denied (Tenn. Aug. 24, 2011), the Tennessee Court of Appeals
considered a similar “as applied” constitutional challenge. The plaintiff, who had prior
criminal convictions in Kentucky and Ohio for sexual misconduct that at the time did not
require him to register as a sexual offender in those states and occurred prior to
Tennessee’s passage of the Act, received notice in 2010 that due to his criminal history,
he must register with the sexual offender registry. Id. at *1-2. The plaintiff filed a
declaratory judgment action asserting the application of the Act to his circumstances
resulted in a violation of his right against ex post facto laws. Id. at *8. The trial court
disagreed and ordered the plaintiff to register with the TBI pursuant to the Act. Id. at *2.

       On appeal, the Court of Appeals first noted the plaintiff “was not required to
register by the State of Tennessee until 2007 when [the Act] was amended to provide that
all sexual offenders and violent sexual offenders as defined by the [A]ct must register
regardless of the date of conviction.” Id. at *10; see also Tenn. Code Ann. § 40-39-
203(j). Using the “intents-effects test” established by Kennedy v. Mendoza-Martinez, 372
U.S. 144, 83 S. Ct. 554, 9 L. Ed. 2d 644 (1963), the court first considered whether the
challenged statute addressed sentencing or established a civil proceeding. Id. at *10.
Relying in part on the General Assembly’s stated purpose of the Act and our Supreme
Court’s holding in Ward, the Court of Appeals concluded the Act established “a non-
punitive regulatory framework to protect the safety and welfare of the citizens of this
state.” Id. at 13.

       Moving on to second prong of the “intents-effects test,” the court considered the
following five factors, also set forth in Kennedy v. Mendoza-Martinez, when determining
the effect of the statute:

       (1) in its necessary operation, whether the regulatory scheme has been
       regarded in our history and traditions as a punishment; (2) whether the
       regulatory scheme imposes an affirmative disability or restraint; (3)

                                            -8-
       whether the scheme promotes the traditional aims of punishment; (4)
       whether the scheme has a rational connection to a non-punitive purpose; or
       (5) whether the scheme is excessive with respect to this non-punitive
       purpose.

Id. at *11 (internal citations omitted). With respect to the first factor, relying on Ward,
the court held, “[C]ourts have overwhelmingly viewed sexual offender registry statutes as
non-punitive.” Id. at *13. As to the second factor, the court found the plaintiff “failed to
articulate how the registration requirements would uniquely impose a disability or
restraint on him, as he must to sustain an ‘as applied’ challenge.” Id. When considering
whether the scheme promotes the traditional aims of punishment, the court found, “[T]he
Act was enacted to protect the welfare of the people of Tennessee and not to further
punish the offenders who are required to register.” Id. Fourth, whether the registry as
applied to the plaintiff had a rational connection to a non-punitive purpose, the court
concluded “there is a clear and rational non-punitive interest in the State of Tennessee’s
desire to inform the public of [the plaintiff’s] history of sexual offenses,” as “the
registry’s aim is to provide the public with information that already exists in the public
records so that members of the public may take whatever safeguards they deem
appropriate,” and the plaintiff did not show this non-punitive purpose could not apply to
him. Id. at *14. Finally, when considering whether the Act’s registration requirements
are excessive with respect to its non-punitive purpose, referencing the non-punitive
purpose of the Act set forth in Ward, the court found the plaintiff did not state “any
reasons why requiring him to register would be more excessive than for any of the other
thousands of sexual offenders registered in Tennessee.” Id. Based on this analysis, the
Court of Appeals found the plaintiff failed to show the registration requirements of the
Act, as applied to him, violated the ex post facto provisions of the Tennessee
Constitution. Id.

        The facts of this case warrant a similar conclusion. The Act lists aggravated
sexual battery as a violent sexual offense, so the defendant was required to register as a
sexual offender within forty-eight hours of establishing a residence here. See Tenn. Code
Ann. §§ 40-39-202, 203. After registering on the sexual offender registry, as a homeless
resident of Tennessee, the defendant was to report to Officer Brittain monthly. Tenn.
Code Ann. § 40-39-204(g). Both the Act and interpreting case law make it clear the
registration and reporting requirements of the Act are non-punitive and intended to
protect the general welfare of this state. The defendant has not shown how his
circumstances prevent this non-punitive purpose from applying to him, make the
requirement more excessive than it would be for any other homeless resident of
Tennessee, or imposed some unique disability or restraint on him. Accordingly, he is not
entitled to relief on this issue.


                                           -9-
       B.     Sufficiency of the Evidence

        The defendant next challenges the sufficiency of the evidence to support his
conviction for violating the Act, arguing the State did not prove the defendant knowingly
violated the requirements of the sexual offender registry because the defendant testified
he did not believe the reporting requirements applied to him and that he instead signed all
documents under duress out of fear he would return to jail if he did not execute them.
The State counters that, taken in the light most favorable to the State, the State presented
more than enough evidence to sustain the defendant’s conviction. Following our review
of the record, submission of the parties, and applicable law, we agree with the State.

        When a defendant challenges the sufficiency of the evidence on appeal, the
relevant question for the reviewing court is “whether, after viewing the evidence in the
light most favorable to the prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.” State v. Evans, 838 S.W.2d
185, 190-91 (Tenn. 1992) (citing Jackson v. Virginia, 443 U.S. 307 (1979)). All
questions involving the credibility of witnesses, the weight and value to be given the
evidence, and all factual issues are resolved by the trier of fact. See State v. Papas, 754
S.W.2d 620, 623 (Tenn. Crim. App. 1987). “A guilty verdict by the jury, approved by
the trial judge, accredits the testimony of the witnesses for the State and resolves all
conflicts in favor of the theory of the State.” State v. Grace, 493 S.W.2d 474, 476 (Tenn.
1973). Our Supreme Court has stated the rationale for this rule:

       This well-settled rule rests on a sound foundation. The trial judge and the
       jury see the witness face to face, hear their testimony and observe their
       demeanor on the stand. Thus the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be
       given to the testimony of witnesses. In the trial forum alone is there human
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966) (citing Carroll v. State, 212 Tenn. 464,
370 S.W.2d 523 (1963)). “A jury conviction removes the presumption of innocence with
which a defendant is initially cloaked and replaces it with one of guilt, so that on appeal a
convicted defendant has the burden of demonstrating that the evidence is insufficient.”
State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

       Guilt may be found beyond a reasonable doubt where there is direct evidence,
circumstantial evidence, or a combination of the two. State v. Matthews, 805 S.W.2d
776, 779 (Tenn. Crim. App. 1990) (citing State v. Brown, 551 S.W.2d 329, 331 (Tenn.
1977); Farmer v. State, 343 S.W.2d 895, 897 (Tenn. 1961)). The standard of review for

                                           - 10 -
sufficiency of the evidence “‘is the same whether the conviction is based upon direct or
circumstantial evidence.’” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011)
(quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)). The jury as the trier of
fact must evaluate the credibility of the witnesses, determine the weight given to
witnesses’ testimony, and reconcile all conflicts in the evidence. State v. Campbell, 245
S.W.3d 331, 335 (Tenn. 2008) (citing Byrge v. State, 575 S.W.2d 292, 295 (Tenn. Crim.
App. 1978)). Moreover, the jury determines the weight to be given to circumstantial
evidence and the inferences to be drawn from this evidence. Dorantes, 331 S.W.3d at
379 (citing State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006)). The extent to which the
circumstances are consistent with guilt and inconsistent with innocence are questions
primarily for the jury. Id. This Court, when considering the sufficiency of the evidence,
shall not reweigh the evidence or substitute its inferences for those drawn by the trier of
fact. Id.

       A violation of the Act includes an offender’s knowing failure to register with the
sexual offender registry or report in accordance with the requirements of the Act. Tenn.
Code Ann. 40-39-208(a)(1). An offender acts knowingly when he “is aware of the nature
of the conduct” and, with respect to the result of his conduct, the offender “is aware that
the conduct is reasonably certain to cause the result.” Tenn. Code Ann. § 39-11-302(b).
Pursuant to Tennessee Code Annotated section 40-39-203, “[t]he offender’s signature on
the TBI registration form creates the presumption that the offender has knowledge of the
registration, verification and tracking requirements of this part.” Id. § 40-39-203(l).

       Here, the defendant was convicted of aggravated sexual battery in Kansas, an
offense that is classified by the state of Tennessee as a violent sexual offense. See Tenn.
Code Ann. § 40-39-202(31)(c). The defendant, therefore, had to register pursuant to the
terms of the Act after moving to this state. See Tenn. Code Ann. § 40-39-202(2). Most
recently, the defendant has been registered as a violent sexual offender in Tennessee
since March 17, 2014. Because the defendant listed his address as “homeless,” he was
then required to report to Officer Brittain monthly. See Tenn. Code Ann. section 40-39-
204(g). For five months, the defendant reported to Officer Brittain monthly as required
by the Act. After August 15, 2014, however, the defendant simply quit reporting.

       When the defendant signed the initial TBI registration form, he received the
registration, verification, and tracking requirements of the Act, was given the opportunity
to ask questions, and acknowledged his understanding of the Act’s requirements. Each
subsequent time the defendant reported to Officer Brittain, he again received the
registration, verification, and tracking requirements of the Act, was given the opportunity
to ask questions, and again acknowledged his understanding of the Act’s requirements.
On a minimum of six occasions, the defendant provided written acknowledgment that he
was aware of and understood the requirements of the Act. Based on his signature on the
                                          - 11 -
TBI registration and forms, the law presumes the defendant had knowledge of the
registration, verification, and tracking requirements of the Act. Tenn. Code Ann. § 40-
39-203(l); see also State v. William Henry Wiggins, No. M2010-02136-CCA-R3-CD,
2012 WL 2151502, at *3 (Tenn. Crim. App. June 14, 2012) (concluding the evidence was
sufficient to establish the defendant knowingly failed to report as a violent sexual
offender where the defendant signed three acknowledgment forms that included the
reporting requirements).

       The defendant’s argument that despite his belief the Act did not apply to him, he
signed the forms under duress out of fear that he would return to jail, is without merit.
The defendant has not cited any law in support of this argument, and we have not found
any. The defendant is not entitled to relief on this issue.

                                      Conclusion

      Based on the foregoing, we affirm the judgment of the trial court.



                                            ____________________________________
                                            J. ROSS DYER, JUDGE




                                         - 12 -